Citation Nr: 9922322	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-33 961 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
leg injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1970 and active duty for training (ACDUTRA) with the Florida 
National Guard from May 25, 1975 to June 8, 1975.  

This case comes the Board of Veterans' Appeals (Board) on 
appeal from September 1995 and December 1997 rating decisions 
of the St. Petersburg, Florida Department of Veterans Affairs 
(VA) Regional Office (RO).  

In September 1995, the RO denied service connection for a 
neck injury and right leg injury on the basis that the 
evidence submitted was not new.  The veteran submitted a 
notice of disagreement with this decision in October 1995.  
In October 1997, the RO issued a statement of the case on the 
issue of whether a notice of disagreement had been timely 
filed as to the issues of service connection for a neck 
injury and right leg injury.  The RO determined that the 
veteran's March 1995 claim for service connection for a neck 
injury and right leg injury was a notice of disagreement to a 
May 1985 rating action which denied service connection for 
these disabilities and was not timely filed.  The veteran 
filed a substantive appeal to this issue.  Subsequently, the 
veteran submitted a claim for service connection for a neck 
disorder, to include cervical spondylosis in February 1998 
and the RO denied service connection for cervical spondylosis 
status post fusion of C4-7, claimed as neck injury, on the 
basis that the claim was not well grounded.  The Board finds 
that this issue actually relates back to the September 1995 
rating action.  The issue concerning the right leg injury is 
discussed herein.

In the December 1997 rating decision, the RO denied service 
connection for bilateral hearing loss disability and 
tinnitus.

The issues concerning the cervical spine and tinnitus are the 
subjects of the attached REMAND.


FINDINGS OF FACT

1.  Service connection for right leg injury was denied by the 
RO in unappealed rating decisions in March 1971 and May 1985.

2.  The additional evidence submitted since the May 1985 
rating decision is new, relevant, and directly relates to the 
issue at hand.

3.  Sensorineural hearing loss disability is attributable to 
service.


CONCLUSIONS OF LAW

1.  The additional evidence received since the May 1985 
rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for a right 
leg injury.  38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1998).

2.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 4.85 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right leg injury

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Service connection for a right knee injury was previously 
denied in March 1971 and May 1985 rating decisions.  The 
veteran did not appeal either decision and they became final.  
The evidence considered at the time of the May 1985 decision 
included the veteran's claim for service connection, service 
medical records, and VA medical records.  Service medical 
records indicate that the veteran complained of pain in the 
right knee subsequent to an oil drum falling on it.  There 
was no edema or limitation of motion.  At his September 1970 
discharge examination, evaluation of the lower extremities 
was normal.  VA medical records show findings of Osgood 
Schlatter's disease of the right knee.  In the May 1985 
rating decision, the RO denied service concoction for an 
injury of the right on the basis no new and material evidence 
had been presented showing a nexus between the veteran's 
right knee disability and service.

As previously noted, the RO, in September 1995, denied 
service connection for a right leg injury on the basis that 
the evidence submitted was not new.  The veteran submitted a 
notice of disagreement with this decision in October 1995.  
In an October 1997 statement of the case, the RO determined 
that the veteran's March 1995 claim for service connection 
for a right leg injury was an untimely notice of disagreement 
to a May 1985 rating action which denied service connection 
for this disability.  The veteran filed a substantive appeal 
to this issue.  The Board disagrees with the RO's 
determination as to timeliness and finds that the actual 
issue is whether new and material evidence has been submitted 
to reopen the veteran's claim for service connection for a 
right knee injury.  

Evidence submitted since the May 1985 decision consists of 
the veteran's claim, service medical records from ADUTRA and 
National Guard service, and VA medical records from January 
1995 to April 1998.  The Board notes that VA medical records 
showing treatment from January to August 1995 were received 
in September 1997.  A January 1995 VA medical record 
indicates that the veteran reported injuring his knee in 1969 
during service and reveals a diagnosis of posttraumatic knee 
problems.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no evidence of a current disability.  Now, there is 
evidence of a current disability.  This evidence must be 
considered to fairly decide the claim.  In this case, the 
evidence of a diagnosis of posttraumatic right knee problems 
meets the definition of new and material evidence and 
requires that the claim be reopened.  38 U.S.C.A. § 5108 
(West 1991). 

II.  Service connection

The veteran contends that his exposure to military artillery 
during service resulted in his bilateral hearing loss.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).  For purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).  

The RO denied service connection for hearing loss disability, 
noting that disability for VA purposes was not demonstrated 
during service.  That is not the correct standard.  The 
provisions of 38 C.F.R. § 3.385 do not have to be met during 
service.  Hensley v. Brown, 5 Vet.App. 155 (1993).

The Board also notes that the RO reported the entrance 
examination and the separation examination.  However, the RO 
did not report the examinations conducted in February 1969.  

On audiological evaluation on February 10, 1969, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
40
X
50
LEFT
40
45
50
X
55

On February 11, 1969, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
15
10
20
30
35
LEFT
10
10
15
25
35

The results were not normal.  Hensley.  The veteran 
specifically requested consideration of Hensley.

At a March 1979 examination for the Florida National Guard, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
X
35
LEFT
20
20
20
X
40

At a March 1995 VA audiological examination, the veteran 
complained of decreased hearing.  The veteran reported a 
history of exposure to artillery unit noise while in service.  
An audiogram revealed that the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
40
65
55
LEFT
35
40
35
40
55

Speech discrimination scores were 56 percent in the right ear 
and 84 percent in the left ear.  However, the examiner 
specifically noted that the audiogram results were not for 
rating purposes.  The diagnoses included bilateral 
sensorineural hearing loss.

The undisputed evidence establishes that the veteran had 
abnormal hearing during service.  He has current hearing loss 
disability and we are unable to establish any basis to 
attribute the post service disability to anything other than 
the inservice abnormalities.


ORDER

The claim for service connection for a right knee injury is 
reopened.  Service connection for bilateral hearing loss 
disability is granted.  


REMAND

The Board notes that the veteran's service medical records 
reveal that he developed neck pain with tingling and pain in 
his lower extremities following a diving accident during 
ACDUTRA.  The diagnosis was acute cervical sprain.  A January 
1995 VA medical record indicates that the veteran's reported 
injuring his neck while on ACDUTRA in the 1970's and shows a 
diagnosis of posttraumatic neck problems.   The evidence of 
record indicates that the veteran has now been diagnosed with 
cervical spondylosis.  The Board is of the opinion that 
further examination is required to determine whether the 
veteran's current cervical spine disorder is related to his 
period of ACDUTRA.   

Additionally, the Board has determined that the veteran's 
claim for service connection for a right leg injury is 
reopened and granted service connection for bilateral hearing 
loss.  With respect to the reopened issue of service 
connection for a right leg injury, the RO must address this 
issue.  As to the grant of service connection for hearing 
loss, the Board finds that the record is not clear as to 
whether the veteran's tinnitus is related thereto.  The Board 
also notes that the regulations concerning the evaluation of 
hearing loss along with tinnitus were revised in May 1999.  
64 Fed. Reg. 90 (May 11, 1999).  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should schedule the veteran 
for VA orthopedic examination.  The 
claims folder and a copy of this remand 
should be made available to the 
examiners.  The orthopedic examiner 
should review the medical history, to 
include the injury during ACDUTRA, as 
well as his current disability.  The 
examiner should provide an opinion of the 
relationship, if any, of the current 
disability of the cervical spine to the 
injury that occurred on ACDUTRA.   

2.  In view of the grant of service 
connection for hearing loss and the 
change in the regulation regarding 
tinnitus, the RO should readjudicate the 
issue of entitlement to service 
connection for tinnitus.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

4.  In a rating decision (not a statement 
of the case or a supplemental statement 
of the case) the RO shall address the 
issue of entitlement to service 
connection for a right leg injury.  

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

